Citation Nr: 0902205	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral flat feet.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder (claimed as sciatica).

3.  Entitlement to service connection for  myofascial pain 
syndrome, to include as secondary to service-connected 
cervical spine disability.

4.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected cervical spine 
disability.

5.  Entitlement to service connection for gastroesophageal 
acid reflux disease (GERD).

6.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  

The veteran testified before the undersigned Veterans Law 
Judge at a central office hearing in January 2008; a 
transcript is of record.  At his central office Board 
hearing, the veteran submitted evidence directly to the Board 
that had not previously been associated with his claims file.  
On two occasions in September 2008, the veteran submitted 
additional evidence directly to the Board.  Also, on all 
three occasions, the veteran included written correspondence 
waiving his right to have the RO consider this evidence.  See 
38 C.F.R. § 20.1304(c) (2008).  Consequently, the Board does 
not find it necessary to remand the case back to the RO for 
consideration of this evidence.  

On the record at his central office hearing, the veteran 
withdrew a number of issues that had been certified to the 
Board.  These included: entitlement to increased ratings for 
(1) iliac crest donor site scar, (2) pseudofolliculitis 
barbae, and (3) cervical spine scar; and entitlement to 
service connection for (4) visual impairment, (5) hearing 
loss, (6) prostatitis, (7) insomnia, (8) fatigue as due to an 
undiagnosed illness, (9) a skin condition as due to an 
undiagnosed illness, (10) a gastrointestinal disorder 
(separate from GERD), (11) hemorrhoids, and (12) post-
traumatic stress disorder.  See 38 C.F.R. § 20.204(b) (2008).

In March 2008, the veteran's representative submitted a 
motion requesting an additional 60 days to obtain evidence 
the was seeking in support of his appeal.  The Board granted 
that motion and notified the veteran in correspondence dated 
in April 2008.  In June 2008, the veteran's representative 
filed another motion with the Board requesting an additional 
60 days to submit evidence in support of his appeal.  The 
Board granted that motion and notified the veteran in 
correspondence dated in June 2008.  As noted, the Board 
received additional evidence in September 2008.  The 60-day 
periods to submit additional evidence have expired and the 
Board will proceed with adjudication of these claims.

The July 2003 rating decision shows that the RO adjudicated 
the veteran's sciatica claim as a new claim for compensation 
benefits.  At the veteran's Travel Board hearing, his 
representative acknowledged that the veteran's claim for a 
back condition had previously been denied and that the 
sciatica claim was an attempt to reopen that claim.  In 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996), it was determined that the statutory scheme 
in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for 
the Board to consider new and material issues regardless of 
the RO's actions.  The Board may not consider a previously 
and finally disallowed claim unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find.  The issue has been phrased accordingly.  

The issue of entitlement to service connection for bilateral 
flat feet, reopened below, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  By an unappealed decision dated in September 1993, the RO 
denied the veteran's claim of entitlement to service 
connection for bilateral flat feet. 	

2.  Evidence submitted subsequent to the September 1993 
rating decision denying service connection for bilateral flat 
feet bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  

3.  By an unappealed decision dated in September 1998, the RO 
denied the veteran's claim of entitlement to service 
connection for a low back disorder. 	

4.  Evidence submitted subsequent to the September 1998 
rating decision denying service connection for a low back 
disorder does not bear directly and substantially upon the 
specific matter under consideration, is both cumulative and 
redundant, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

5.  The veteran was diagnosed with probable myofascial pain 
syndrome in service and the competent medical evidence 
suggests that he has continuously had myofascial pain 
syndrome since then.

6.  The competent medical evidence does not link the 
veteran's sleep apnea to a service-connected disability.

7.  The competent medical evidence does not link GERD to the 
veteran's active duty service.  

8.  The competent medical evidence does not show that the 
veteran has a disability manifested by memory loss.  


CONCLUSIONS OF LAW

1.  The RO decision of September 1993 is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992).  

2.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for 
bilateral flat feet.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).   

3.  The RO decision of September 1998 is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).  

4.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).   

5.  Myofascial pain syndrome was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R § 3.303 
(2008).  

6.  Sleep apnea was not incurred in or aggravated by active 
duty service, nor was sleep apnea proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

7.  GERD was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R § 
3.303 (2008).  

8.  Memory loss, including as due to an undiagnosed illness, 
was not incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.303, 3.317 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  The veteran was provided with 
notice in correspondences dated in January 2002, October 
2006, and July 2007.  The RO provided notice to the veteran 
with respect to his (1) sleep apnea (glossopharyngeal 
neuralgia), (2) GERD, (3) memory loss (undiagnosed illness), 
(4) myofascial pain syndrome (fibromyalgia), claims in the 
January 2002 correspondence.  In that document, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of which portion of the 
information and evidence necessary to substantiate the claims 
was to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Specifically, 
the RO advised that VA would obtain records in the custody of 
federal agencies, and that it was the veteran's 
responsibility to obtain records in the custody of non-
federal agencies.  

In October 2006, the RO provided notice to the veteran with 
respect to his memory loss and sleep apnea claims.  The RO 
requested that the veteran submit medical evidence on his 
claimed neurological conditions, which included memory loss 
and sleep apnea.  The RO also requested that the veteran send 
evidence showing a connection between his memory loss and 
sleep apnea disabilities and his service-connected cervical 
spine condition.  The RO provided the criteria for 
establishing entitlement to service connection on a secondary 
basis.  The RO again informed the veteran that VA would 
obtain records in the custody of federal agencies, and that 
it was the veteran's responsibility to obtain records in the 
custody of non-federal agencies.  Finally, the RO informed 
the veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  See Dingess/Hartman, 19 
Vet. App. at 473 (2006).  

The RO again provided notice to the veteran with respect to 
his (1) sleep apnea (glossopharyngeal neuralgia), (2) GERD, 
and (3) myofascial pain syndrome (fibromyalgia), claims in 
correspondence dated in July 2007.  The RO included the 
criteria for establishing service connection on a direct 
basis for these disabilities.  Although no longer required by 
the regulations, the RO also requested that the veteran send 
any evidence in his possession that pertained to these 
claims.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (to be 
codified at 38 C.F.R. pt. 3) (amending 38 C.F.R. 
§ 3.159(b)(1)).  

The RO provided notice with respect to the veteran's claim 
for memory loss, to include as to due an undiagnosed illness, 
in a separate correspondence dated in July 2007.  With that 
notice, the RO attached a document entitled "Detailed Guide: 
GW UNDIAGNOSED ILLNESS."  

The veteran was provided notice in response to his request to 
reopen the previously denied bilateral foot disorder claim in 
correspondences dated in January 2002 and July 2007.  In the 
January 2002 correspondence, the RO informed the veteran his 
claim had previously been denied and that he had been 
informed of such denial in a letter dated in July 1997.  The 
Board has located a letter from the RO to the veteran dated 
in July 1997, but was unable to locate any references to the 
veteran's previously denied bilateral foot disorder claim in 
that letter.  

In the July 2007 correspondence, the RO informed the veteran 
his claim for bilateral pes planus had previously been denied 
and that he was notified of that decision in September 1993.  
The RO informed the veteran that the decision was final and 
that to reopen that claim, he needed to submit "new and 
material" evidence.  The RO informed the veteran of what 
type of evidence qualified as "new and material."  The RO 
also informed the veteran that his claim had previously been 
denied because service records showed his bilateral pes 
planus existed before he entered the military service and 
that the condition had not been aggravated in service.  The 
RO informed the veteran that he needed to submit evidence 
related to that fact.  

The Board acknowledges that in the July 2007 correspondence, 
the RO provided the veteran with the definition of "new and 
material" evidence that came into effect August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
veteran submitted his request to reopen the previously 
disallowed claim in June 2000 and the definition in effect at 
that time applies to his claim.  Moreover, the veteran has 
not been provided with notice in compliance with Kent in 
response to his attempt to reopen the previously disallowed 
claim for service connection for a low back disability.  
Despite these errors, the Board finds nonetheless finds that 
adjudication of these claims is appropriate because the 
veteran has suffered no prejudice as a result of these 
errors.  See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007) (holding that VCAA notice errors are presumed to 
be prejudicial and it is VA's duty to rebut the presumption).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  VA may demonstrate lack of prejudice by 
demonstrating (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881, 892 (Fed. Cir. 2007).  Actual knowledge may also be 
established by statements or actions by the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

Prior to August 29, 2001, to reopen a previously disallowed 
claim, the veteran had to submit evidence not previously 
submitted which bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it had to be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Beginning 
August 29, 2001, to reopen a previously disallowed claim, the 
veteran had to submit evidence related to an unestablished 
fact necessary to substantiate the claim and presented the 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2002).  Prior to August 29, 2001, there was 
no requirement that the evidence present a "reasonable 
possibility" of substantiating the claim.  The new 
definition, therefore, is more stringent.  Having been 
provided with notice under the more stringent criteria, the 
Board finds that the veteran would necessarily have submitted 
all evidence he had and that additional notice would not have 
resulted in the submission of relevant evidence not already 
associated with the claims file.  Moreover, from the notice 
provided, a reasonable person would be expected to understand 
from the notice what was needed.  See Sanders v. Nicholson, 
487 F.3d 881, 892 (Fed. Cir. 2007).

The Board also finds that despite not having been provided 
with notice with respect to the application to reopen the 
previously disallowed low back disorder claim, that the 
veteran has suffered no prejudice.  The statements of the 
veteran's representative at the central office hearing 
demonstrated that the representative was aware the claim for 
a back disorder had previously been denied and that the 
veteran's recent correspondence was an attempt to reopen it.  
See Sanders v. Nicholson, 487 F.3d 881, 892 (Fed. Cir. 2007); 
see also Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Thus, the representative has demonstrated actual knowledge of 
what was necessary to substantiate the claim.  Id.  Moreover, 
the Board finds that given that the veteran had been provided 
notice with respect to the bilateral flat feet claim, and 
that his representative was aware that the low back 
disability had previously been denied, that a reasonable 
person would have been apprised of what was necessary to 
reopen the low back disorder claim.  The Board finds that no 
additional notice with respect to the low back disorder claim 
is necessary.  

In July 2007, the RO readjudicated the veteran's claims and 
issued a supplemental statement of the case.  Such action 
remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  In a report of contact, dated in 
September 2007, a Veteran's Service Representative (VSR) from 
VA reported that the veteran advised he had additional 
information to submit and requested that his appeal not be 
certified at that point.  The VSR stated she informed the 
veteran that the RO would wait for receipt of such additional 
evidence until October 1, 2007.  The record shows that the 
veteran did subsequently submit additional evidence, but not 
until January 2008 at his Travel Board hearing.  As noted, 
the veteran waived his right to have the agency of original 
jurisdiction review this evidence.  See 38 C.F.R. 
§ 20.1304(c) (2008).  The Board finds that under these 
circumstances, the veteran has had ample time to respond to 
all VCAA notices and submit evidence in support of his 
claims.  Although several of the notices were provided after 
the initial rating decision on appeal, the Board finds the 
veteran could not have been prejudiced.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  The RO has also obtained all private medical 
records that the veteran requested.  The veteran has not 
identified any medical records relevant to the claims that 
have not been associated with the claims file. 
The veteran was provided with VA general medical, 
genitourinary, skin, and neurological examinations in 
February 2003.  The veteran was also provided with a 
neurological examination in January 2007.  These examinations 
covered each of the claimed disabilities, with the exception 
of the bilateral flat feet and low back disorder.  For claims 
to reopen finally adjudicated claims, VA must provide a 
medical examination or obtain a medical opinion only if new 
and material evidence has been presented.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2008).  For reasons explained more fully 
below, the veteran has not submitted new and material 
evidence warranting the reopening of either his low back 
disorder or his bilateral flat feet claims.  Thus, VA had no 
duty to provide examinations for these claimed disabilities.  
Id.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.



II.  New and Material Evidence

Legal Criteria and Procedural History

The RO previously denied service connection claims for low 
back and feet disabilities in a rating decision dated in 
September 1993.  The veteran was notified of this decision 
and of his appellate rights in correspondence dated in 
September 1993.  He did not appeal that decision and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1992).  The veteran again filed a 
claim for a low back disorder in December 1997.  The RO 
denied that claim in a rating decision dated in September 
1998.  The veteran was notified of this decision and advised 
of his appellate rights in correspondence dated in September 
1998.  The veteran failed to appeal that decision and it 
became final.  38 U.S.C.A. § 7205(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997).  

In May 2000, the veteran again filed a service connection 
claim for a low back disorder.  The RO declined to reopen his 
claim in a rating decision dated in June 2000 and notified 
him of its decision in correspondence dated June 28, 2000.  
In June 2000, the veteran filed service connection claims 
for, among other things, sciatica and flat feet.  For reasons 
explained more fully above, the Board has deemed the sciatica 
claim to be a request to reopen the previously disallowed low 
back disorder claim.  The veteran never appealed the RO's 
June 2000 rating decision and it became final.  38 U.S.C.A. 
§ 7205(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).  The RO denied the veteran's claims for sciatica and 
bilateral flat feet that he filed in June 2000 in a rating 
decision dated in July 2003.  The appeal of those claims is 
presently before the Board.  

As noted above, the definition of "new and material 
evidence" was revised in August 2001 to require that the 
newly submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's application 
to reopen his bilateral flat feet and low back disorder 
claims was initiated in June 2000.  Thus, the old definition 
of "new and material evidence" is applicable to his claims.  

Under the earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  Elkins v. West, 
12 Vet. App. 209, 219 (1999).

Bilateral Flat Feet

Evidence of record at the time of the last final denial in 
September 1993 included the veteran's service medical 
records.  According to a report of medical examination 
prepared upon the veteran's enlistment, dated in November 
1988, the examiner noted "pes planus, mild."  A 
chronological record of medical care, dated in October 1991, 
showed that the veteran was seen for symptomatic bilateral 
pes planus.  At that time, he was noted to have moderate pes 
planus and was referred to the podiatry clinic.  A podiatry 
consultation, dated in October 1991, showed that x-rays were 
ordered.  Another chronological record of medical care, dated 
in January 1992, showed that the veteran was prescribed 
orthotics to wear as inserts in his shoes for "flexible" 
pes planus.  

In correspondence dated in September 1993, the RO informed 
the veteran it had denied his claim for service connection 
for flat fleet because his service medical records showed his 
flat feet had existed before he entered military service and 
nothing happened in service to make them permanently worse.

The Board has reviewed all of the evidence associated with 
the claims file after the last final denial in September 
1993, and finds that it warrants reopening the bilateral flat 
feet claim.  At his Travel Board hearing in January 2008, the 
veteran testified that since the bilateral flat feet claim 
was previously denied, he has had more pain in his feet.  The 
veteran reported that he had inserts made for his shoes 
several times to alleviate symptoms in his feet, shins, and 
lower back.  Most recently, the veteran testified that he had 
been provided with new shoe inserts at the Washington, DC 
VAMC within the past month.  The veteran also stated that his 
feet had been painful ever since he was discharged from the 
service.    

The medical evidence associated with the claims file after 
September 1993 confirmed the previously diagnosed bilateral 
flat feet.  For example, in a VA rheumatology consultation, 
dated in February 2001, Dr. J.C. noted bilateral pes planus 
with eversion.  

At the veteran's central office hearing, the veteran's 
representative cited Falzone v. Brown, 8 Vet. App. 398 (1999) 
in support of the bilateral flat feet claim.  In Falzone, the 
Court found, in the factual circumstances specific to that 
case, the veteran's statements concerning continuity of 
symptomatology of his bilateral flat feet since his discharge 
to be new and material.  Id. at 403.  In finding that such 
statements were new and material, the Court specifically 
noted that it had viewed the statements in the context of all 
evidence, which included a notation in a service medical 
record showing possible worsening in severity during service 
and a present diagnosis of bilateral flat feet.  Id.  

Upon reviewing the medical evidence of this case, the Board 
finds that new and material evidence, as described in 
Falzone, are met.  Here, the service medical record 
documenting "symptomatic" and "moderate" bilateral pes 
planus in October 1991, when compared with "mild" pes 
planus noted at the veteran's entrance examination, is 
evidence of a "possible worsening in severity."  Id.  
Presuming the veteran's testimony at his Central Office 
hearing concerning his recent fitting for new shoe inserts to 
be true, then the veteran has provided evidence of a current 
diagnosis.  See id.; see also Justus, 3 Vet. App. at 512-13.  
In light of these facts, the Board must consider the Board's 
Central Office hearing testimony regarding continuity of 
symptomatogy to be "new and material" evidence requiring 
that his claim be reopened.  

Low Back Disorder (Claimed as Sciatica)

Evidence of record at the time of the last final denial in 
September 1998 included the veteran's service medical 
records, VAMC treatment records, a VA orthopedic examination 
report, and private medical records from Murphy/Wainer 
Orthopaedic Specialists.    

According to a report of medical history, prepared upon the 
veteran's enlistment, dated in November 1988, he checked 
"no" in response to whether he had now, or ever had, 
recurrent back pain.  The veteran did, however, report a 
history of fractured vertebrae after being hit by a car.  In 
the report, the examining physician noted the veteran had 
fractured C6 in June 1987 and had made a complete recovery.  

The veteran's service medical records included documentation 
of treatment for low back pain on numerous occasions, 
including March 1992, August 1992, and November 1992.

In a chronological record of medical care dated in March 
1992, the examining physician noted the veteran's complaints 
of neck pain, back pain, and muscle spasm that had existed 
for three days.  The physician also noted the veteran's 
history of neck fracture (C6) and the veteran's reports that 
it was still bothering him.  The physician noted some 
subjective complaints of pain in the right shoulder upon 
squatting.  The physician's assessment was "strain back."  

In August 1992, the veteran presented with complaints of neck 
pains and lower back pains that had existed for 24 hours.  
The examiner's assessment was probable myofascial pain 
syndrome.  

In the November 1992 neurosurgery chronological record of 
medical care, the examiner noted the veteran's complaints of 
low back pain, non-radiating, with some cervical spasms.  

According to a Physical Evaluation Board report, dated in 
February 1993, the veteran was found unfit for duty based on 
diagnoses of congenital and acquired spinal stenosis with 
cervical myelopathy, and chronic headache.  A rating decision 
dated in September 1993 showed that the veteran was granted 
service connection for spinal stenosis with cervical 
myelopathy and chronic headaches.  

In the VA orthopedic examination, dated in October 1994, Dr. 
J.M. noted some decreased range of motion in the lumbar spine 
with decreased flexion.  The veteran was also noted to have 
some lumbar paraspinal muscle spasms.  

VAMC treatment records showed the veteran received treatment 
for low back pain on numerous occasions between June 1994 and 
December 1997.  VAMC treatment records also included notes 
showing the veteran underwent physical therapy in May 1996 
and January 1997.

In a VA medical certificate, dated in June 1994, the 
examining physician noted the veteran's complaints of pain in 
the low back radiating down to his left leg.  The veteran 
also had neck pain at that time.  The physician's impression 
was status post cervical foraminal/lumbarsacral strain.  

Private medical records from Murphy/Wainer Orthopaedic 
Specialists, dated in October 1997, showed an assessment of 
Grade I spondylolisthesis with bilateral spondylolysis 
fibrous nonunion healing.  

The September 1998 rating decision showed that the RO denied 
the veteran's claim because the evidence failed to establish 
any relationship between lower back strain with degenerative 
joint disease and spondylolisthesis and any disease or injury 
in military service.  

Evidence received after September 1998 included numerous 
records of treatment from both VA and private medical care 
providers and several VA compensation and pension examination 
reports.  

In a letter from VA physician Dr. D.M., dated in April 1998, 
the doctor stated the veteran had chronic migraine type 
headaches and had had previous spinal surgery for neck pain.  
The doctor also noted that the veteran had been experiencing 
significant increases of lower back pain with pain, weakness, 
and numbness in the left leg.  The doctor described how these 
conditions affected the veteran's ability to complete his 
schoolwork.  

In a VA electromyography laboratory report, dated in February 
1998, Dr. R.T. reported that a nerve conduction velocity 
showed minimal electrophysiologic evidence of a mild left 
radiculopathic process, near L5 and S1.  The doctor noted 
that the veteran reported having low back pain radiating to 
the left leg since October 1997.  

In a VA magnetic resonance imaging (MRI), dated in January 
2000, Dr. J.E. noted degenerative disk disease of L3-4, no 
evidence for central canal stenosis or neural foraminal 
stenosis.  

Treatment notes from the Physical Therapy Clinic, in 
Jacksonville, North Carolina, showed that the veteran 
underwent 36 physical therapy sessions between April 1998 and 
July 1998.  In the initial evaluation report, dated in April 
1998, the therapist reported that the veteran complained of 
low back pain with radicular symptoms into the left lower 
extremity.  The therapist also noted the veteran's history of 
post-anterior cervical discectomy in 1993.  

According to a medical record from Dr. I.H., dated in January 
2000, the veteran reported that his low back pain began in 
1997.  The doctor also noted the veteran's history of 
initially experiencing neck pain and upper extremity numbness 
in 1991 when he was in the service.  On examination, Dr. I.H. 
detected no objective motor or sensory deficits in the legs.  
The doctor's impression was left sciatica.  

Dr. I.H. reported in a medical record dated in April 2000 
that the veteran stated that back pain initially arose during 
service, but cleared and came back in 1998.  The doctor noted 
that the veteran's MRI scan showed some degenerative changes 
in the L3-L4 disk.  The doctor recommended the veteran have 
x-rays taken to check for stability.  If those were normal, 
the doctor recommended the veteran be treated at a pain 
clinic.  Subsequently, in a radiology report, dated in April 
2000, Dr. B.P. stated there was no evidence of instability.  

In correspondence dated in June 1999, the veteran asserted 
that he believed his lower back problems resulted from 
extracting the bone of his hip for his neck fusion.  The 
veteran felt that this had also resulted in sciatica.  

The veteran underwent a compensation and pension examination 
by QTC Medical Services in January 2000.  In a report of that 
examination, Dr. S.G. noted that the veteran "has had back 
pain which is worsening since 1997."  The doctor noted that 
the pain was in the lower back area, but went down the 
buttocks and sometimes to his feet.  The doctor also stated 
that the veteran reported the back pain started after a 
myelogram was done for cervical stenosis.  Earlier in the 
report, Dr. S.G. noted that the veteran underwent surgery in 
October 1993.  The doctor stated the veteran had a myelogram 
done during that time.  The doctor stated that it was 
"extremely difficult for me to comment on, but after 
reviewing his records, it appears that the two problems are 
separate from one another."  The doctor concluded that the 
veteran's low back problem was a strain.  

In a VA examination report, dated in February 2003, Dr. R.G. 
discussed pertinent clinical examination findings and 
reported a diagnostic impression of degenerative disc disease 
of the upper lumbar spine with chronic low back pain, symptom 
of sciatic pain.  The doctor also stated that the veteran's 
"records should be reviewed to assess the initial treatment 
for this condition and whether it falls within the 
presumptive."

Medical evidence associated with the claims file also 
included numerous VAMC progress notes reflecting treatment 
for back pain.  In VA orthopedic clinic note, dated in May 
2003, Dr. S.G. noted the veteran's complaints of chronic low 
back pain at the donor site of bone graft for cervical spine 
left anterior pelvis.  In a VA radiology report, dated in 
January 2005, Dr. A.M. reported that an MRI study of the 
lumbar spine was normal.  

In an email to Dr. J.C. at the Washington, DC, VAMC, dated in 
May 2005, the veteran asserted that his back condition/left 
side sciatica "went back to being in service."  

In a radiology report from the Headache and Pain Center, 
dated in August 2006, Dr. D.S. stated that an MRI of the left 
hip showed minimal synovial effusion.  An MRI of the 
lumbosacral spine showed mild posterior bulge of L3-4 and L5-
S1, and minimal retrolisthesis of L5 vertebra over S1.  The 
doctor also noted a laminectomy defect at L5 on left side, 
and post-operative status.  

In an orthopedic consultation report from National 
Orthopedics, dated in July 2007, Dr. J.T. noted the veteran's 
report of sustaining injury in 1991.  According to the 
report, the veteran gave a history of having "back pain" 
since that injury.  The veteran's current complaints were 
primarily related to "chronic low back pain."  The veteran 
also reported left-sided leg pain that radiated down to his 
left foot.  Dr. J.T. noted that the veteran had an MRI a year 
ago and that reports from the MRI indicated the presence of 
disk degeneration and small protrusions at L4-L5 and L5-S1 
with radiographic evidence of retrolisthesis, no evidence of 
stenosis or nerve root compression.  

On examination, Dr. J.T. discussed current clinical 
examination findings, which were normal.  Notably, Dr. J.T. 
observed that the veteran had full range of motion without 
signs of pain, walked without a limp, and had no motor 
deficit or sensory impairment of the knees and ankles.  X-
rays showed retrolistheses of L5-S1, which, according to Dr. 
J.T., could be the source of back pain.  Dr. J.T. noted that 
if the veteran were unable to manage the pain, further 
radiographic studies would be needed.    

In a radiology report from Coastal Diagnostic Imaging, dated 
in December 2007, Dr. J.F. noted that an MRI of the lumbar 
spine showed no evidence of disc degeneration, herniation, or 
canal or foraminal stenosis at L1-L2, L2-L3, or L4-L5.  At 
L3-L4, there was disc desiccation compatible with mild 
degenerative change.  At L5-S1, there was mild disc 
desiccation and facet hypertrophy associated with mild 
foraminal narrowing.  

The veteran submitted a buddy statement from M.W., dated in 
January 2008.  In that statement, M.W. reported that he 
served with the veteran in the early 1990s.  M.W. recalled 
the veteran complaining about his neck, back, and headaches.  
M.W. stated that the veteran continued to have issues with 
his neck, back, and head.  M.W. also recalled a time when the 
veteran came over to help him paint his son's room, but that 
the veteran was unable to help because of his neck and back 
pain.  

At the veteran's central office hearing in January 2008, he 
testified that he had had low back problems ever since 
injuring his low back in the service.  The veteran's 
representative noted that the veteran's service medical 
records showed at least two instances in 1992 when the 
veteran was seen for low back problems.  The veteran 
testified that no doctor had told him his low back problems 
had been related to either his cervical spine disability or 
to his active duty service.  The veteran recalled receiving 
various diagnoses over the years such as myofascial pain or 
"bulging" in certain areas, but that the diagnosis of 
degenerative disc disease was the most common.  

In a radiology report, dated in April 2008, Dr. D.E. stated 
that x-rays of the left hip showed either old healed avulsive 
fracture of the anterior-inferior iliac spine or more likely 
an osteochondroma off the anterior-inferior iliac spine.  The 
doctor said that if focal symptoms were in this area an MRI 
would be suggested for further evaluation.  

The medical evidence also included a neurology examination 
report from Dr. K.B., George Washington University, dated in 
June 2008.  In that report, Dr. K.B. noted that the veteran 
had presented with complaints of neck and back pain after 
sustaining a car accident in November 2007.  The veteran 
reported noticing neck and lower back pain "immediately" 
after the accident.  The veteran told Dr. K.B. he had had 
back pain since a fall in the early 1990's.  The doctor then 
discussed pertinent clinical examination findings.  Her 
assessment was male with recent motor vehicle accident, 
history of lumbar spine and cervical spine disease, with 
worsening of symptoms and possible new cervical spine lesion 
following motor vehicle accident.  

The Board has reviewed all of the evidence associated with 
the claims file after the last final denial in September 
1998, but does not find that it warrants reopening the low 
back disability claim.  The medical evidence associated with 
the claims file after September 1998 only showed that the 
veteran continued to receive treatment for a low back 
disorder.  None of the medical evidence submitted since then 
linked any current low back condition for which the veteran 
received treatment to either his service-connected cervical 
spine disability or his active duty service.  Thus, none of 
the evidence submitted after September 1998 bears directly 
and substantially upon the specific matter under 
consideration; i.e., that the veteran has a low back 
disability that was incurred during active duty in service.  
Instead, the evidence merely reiterates what had already been 
established.  Thus, it is both cumulative and redundant, and 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Id.  

Undiagnosed Illness - Memory Loss

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. § 3.317(a) 
(2008).  

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317 (2008).  A "qualifying chronic 
disability" includes:  (A) an undiagnosed illness, (B) the 
following medically unexplained chronic multi symptom 
illnesses: chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary of VA determines is a medically unexplained 
chronic multi-symptom illness; or (C) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection.  38 U.S.C.A. §1117(a)(2) 
(West 2002); 38 C.F.R. § 3.317(a)(2)(i) (2008).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  Signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; (13) menstrual 
disorders.  38 C.F.R. § 3.317(a)(3)-(6) (2008).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

At his central office hearing in January 2008, the veteran 
asserted that his spelling and reading retention were not as 
they used to be.  The veteran denied having problems with 
dyslexia or spelling before.  The veteran stated he had no 
been formally diagnosed with memory loss, but could not 
recall any specific tests for memory loss.  The veteran 
reported that he first noticed these problems in 2003.  

The veteran also described his symptoms in an email to VA 
physician, Dr. J.C., in May 2005.  In his email, the veteran 
informed the doctor that he had been experiencing increased 
symptoms including migraines, nausea, and dizziness for the 
past several days.  The veteran related that the migraines 
had lasted since 1992.  The veteran also stated he had 
noticed that his memory had faltered.  Specifically, the 
veteran cited his ability to spell and construct sentences.  

VA mental disorders examination report, dated in February 
2003, Dr. V.T. discussed the veteran's history of neck trauma 
from the in-service injury.  The doctor also noted the 
veteran's subjective complaints of problems with memory, 
focus, concentration, depression, and energy.  On 
examination, the doctor detected psychomotor slowing, obvious 
word finding difficulty, and immediate and recent memory 
impairment.  The doctor stated that there was cognitive 
impairment in that the veteran was not able to think in a 
normal rate and showed considerable distractability.  

The doctor diagnosed major depression, cognitive disorder 
with memory impairment, and rule out "Gulf War 
Illness"/post-traumatic stress disorder on Axis I.  The 
doctor stated that "[i]n addition to his head trauma that 
might have had some bearing on his memory loss, the fact that 
he has had Gulf War Exposure may explain some features of his 
memory loss and fatigue . . ."

In May 2003, the RO requested a medical opinion from VAMC 
Washington, DC, regarding whether the veteran's mental 
disorders were due to an undiagnosed illness.  In an unsigned 
Gulf War Guidelines examination report, dated in June 2003, 
the examiner stated that there was no evidence of any mental 
condition having been diagnosed so far.   

In a VA neurological disorders examination report, dated in 
January 2007, Dr. R.G. stated he had reviewed the veteran's 
claims file and VAMC treatment records.  The doctor also 
discussed the veteran's subjective complaints and clinical 
examination findings.  The doctor stated that the veteran 
reported not remembering things as well as before.  The 
doctor stated, however, that the veteran's recent and remote 
memory and the ability to account details were "quite 
keen."  The veteran also told the doctor he had problems 
with retention and meeting various reports, but that he was 
not getting as much sleep as he would like.  The doctor 
detected no clinical sign of dementia and described the 
veteran as "quite articulate."  The doctor also described 
the veteran's vocabulary as "excellent" and detected no 
evidence of any speech problem.  The doctor stated that there 
may be some problems with attention and concentration that 
may be seen with limitations in sleep.  The doctor stated 
there was no clinical indication of a cognitive or reading 
language disorder and it was much less likely than not that 
it would be secondary to either cervical spondylosis or sleep 
apnea.  The doctor also stated that it was less likely than 
not that the veteran's memory problems with attention or 
alleged dyslexia were made worse by his cervical disc 
disease.  Sleep apnea, according to the doctor, could cause 
fatigue and problems with concentration, but not cognitive 
loss or language disturbance.  The doctor also stated, 
"[t]here is no recent remote memory of any speech disorder 
or decline in cognition."  

In a neurology clinic note, dated in June 2008, Dr. K.B., 
when reviewing the veteran's symptoms, noted that he denied 
memory loss among other conditions.   

The Board must weigh the probative value of medical opinions 
and in doing so, may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  Upon reviewing 
this evidence, the Board finds that it does not weigh in 
favor of the veteran's claim.  The February 2003 report, to 
the extent that it linked a cognitive disorder to either the 
in-service head trauma or an undiagnosed illness, was 
speculative and thus, of little probative value.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999).   

The unsigned Gulf War Guidelines examination report dated in 
June 2003 is not entitled to much probative weight because 
that reviewer did not reconcile his or her conclusion with 
the diagnoses of major depression, cognitive disorder with 
memory impairment, and rule out "Gulf War Illness"/post-
traumatic stress disorder found in the VA mental disorders 
examination report, dated in February 2003.  

The Board finds the VA neurological disorders examination 
report, dated in January 2007, to be the most probative 
evidence on this issue.  In that report, Dr. R.G. based his 
opinion on subjective complaint, objective medical history, 
and clinical observation.  This evidence failed to show that 
the veteran had a disability manifested by memory loss.  
Thus, the evidence weighs heavily against granting service 
connection for memory loss, as either incurred in service or 
presumed as due to an undiagnosed illness.  See Brammer v. 
Derwinski, 3 Vet. App. at 225; see also 38 U.S.C.A. 
§1117(a)(2) (West 2002); 38 C.F.R. § 3.317(a)(2)(i) (2008).  
As the evidence weighs against the veteran's claim, the 
benefit of the doubt doctrine is inapplicable.  See 38 
U.S.C.A. § 5107(b) (West 2002).  

Fibromyalgia (Claimed as Myofascial Pain Syndrome)

At his Central Office hearing, when asked about his 
myofascial pain syndrome, the veteran reported experiencing 
pain at the base of his skull and neck down the right side of 
his back under his shoulder blades.  The veteran also 
reported the pain went into his hip down to his buttocks, 
then to his knees.  

The veteran's service medical records included a 
chronological record of medical care, dated in August 1992, 
showing that the veteran presented with neck and lower back 
pains that radiated up and down his neck.  The examiner noted 
a history of a C6 comminuted fracture in 1987 when the 
veteran was hit by a car.  The examiner's assessment was 
probable myofascial pain syndrome.  

In the VA general medical examination report, dated in 
February 2003, the examiner stated that when the veteran was 
asked about his myofascial pain syndrome, he stated that he 
had chronic neck and low back pain.  The veteran also 
reported that the low back pain radiated down his left lower 
extremity.  On examination, the examiner detected tenderness 
on the lumbar and cervical spines.  All movements of the 
lumbar and cervical spine were performed slowing and with 
guarding, according to the examiner.  The examiner diagnosed 
myofascial pain syndrome, cervical spine fusion, and 
degenerative joint disease of the lumbar spine with bulging 
discs.   

In a VA neurology progress note, dated in February 2001, Dr. 
C.C. noted the veteran's complaints of headaches, neck pain, 
and low back pain.  The doctor's impression was chronic pain 
syndrome, likely myofascial/muscle tension in origin.  The 
doctor ordered a rheumatology consultation to rule out 
fibromyalgia.  

In a VA rheumatology consultation, dated in February 2001, 
Dr. J.C. concluded that the veteran did not have rheumatoid 
arthritis, Raynaud's, or other "CTD."  The doctor explained 
that laboratory test results did not support a rheumatoid 
arthritis diagnosis.  The doctor also stated that the 
veteran's problem was "broader" than fibromyalgia.  The 
doctor noted the veteran's history of degenerative disc 
disease of the lumbar spine, mild active cervical 
radiculopathy as demonstrated by electromyograph (EMG) done 
in July 2000, bilateral pes planus, leg length discrepancy, 
migraines, irritable bowel syndrome, and sleep disorder.  
After noting these conditions, the doctor stated "[i]t seems 
to me that there are known reasons for his neck and back 
discomfort and no further explanation is needed [with] his 
[history]."  The doctor also noted the veteran's increased 
anxiety from various diagnoses such as myofascial pain 
syndrome, IBS, and "prostate enlargement."    

Upon reviewing the medical evidence concerning the diagnosis 
of myofascial pain syndrome and its origin, the Board finds 
that, when resolving all doubt in the veteran's favor, 
service connection should be granted.  The medical evidence 
is a bit unclear was to whether the veteran had a disability 
manifested by pain in his neck/upper back radiating down to 
his knees that was separate from his already service-
connected cervical spine disability or the non-service-
connected low back condition.  However, given that the VA 
examiner in the February 2003 report and Dr. J.C. confirmed a 
diagnosis of myofascial pain syndrome in addition to the 
other diagnoses related to the cervical spine, the Board 
finds that the myofascial pain syndrome is separate.

Regarding whether this disability is linked to service, the 
Board relies on the in-service diagnosis of probable 
myofascial pain syndrome and the numerous post-service 
medical records documenting cervical spine pain.  The 
numerous records documenting this pain, such as a letter from 
VA physician, Dr. D.M., dated in April 1998, are sufficient 
evidence of continuity.  Resolving all doubt in favor of the 
veteran, service connection for myofascial pain syndrome is 
granted.  38 U.S.C.A. § 5107(b) (West 2002).  

GERD and Sleep Apnea

Regarding the veteran's claim for GERD, at his central office 
hearing in January 2008, the veteran stated that he had been 
treated by an ear, nose, and throat doctor who had noticed 
redness in the base of his throat.  The veteran stated that 
no doctor had told him what had caused his reflux.  

The veteran is claiming that he has sleep apnea as a result 
of his service-connected cervical spine disability (see 
veteran's statement dated in June 2005).  Regarding that 
claim, the veteran testified that he was diagnosed with 
glossopharyngeal neuralgia, but that in 2002 his doctors 
called it sleep apnea.  The veteran stated that the 
glossopharyngeal neuralgia diagnosis dated back to 1996.  
Before that, the veteran stated, he experienced pain and 
tightness.  The veteran did not specify when these symptoms 
began.  In regards to the sleep apnea, when asked whether he 
had problems when he was in the Navy, the veteran responded: 
"Other than when - I remember when I was going through the 
issues with the pain and you know, before I got out, it was 
probably more associated with that you know, and I'm not a - 
I wasn't never a snorer, you know, per se, it wasn't anything 
that seemed like the general stuff that comes with sleep 
apnea.  I wasn't overweight, so . . ."

When asked whether anybody had related his sleep apnea to 
anything, the veteran responded that his chiropractor 
mentioned the possibility that he was losing the natural 
curve to his neck.  The veteran explained that the 
chiropractor told him that because the area in his neck was 
so narrow, it could be causing his sleep apnea.  The veteran 
acknowledged that he was not certain what had caused his 
sleep apnea.  

In a letter to VA physician, Dr. D.S., dated in June 1999, 
the veteran recalled waking up at night, trying to catch his 
breath.  The veteran stated this was not the first time he 
experienced such symptoms, but did not state exactly when the 
first episode was.  

The veteran also wrote an email to Dr. J.C., his VA primary 
care physician, in May 2005.  A copy of this email has been 
associated with the claims file.  In the email, the veteran 
raised the possibility that his sleep apnea was related to 
nerve damage that occurred during disk fusion surgery.
 
The medical evidence included a VA sleep consultation study 
report, dated in July 2005, showing veteran underwent a sleep 
study at that time.  The study confirmed mild sleep apnea.  
According to the report, the veteran reported sleep troubles 
for the past 13 years.  In a VA pulmonary consultation, dated 
in March 2006, Dr. M.P. noted the veteran's persistent 
symptoms despite having had a uvulopalato-pharyngolplasty 
(UPPP) in April 2004.  

Evidence concerning a relationship between the veteran's 
sleep apnea and his service-connected disabilities was found 
in a VA neurological disorders examination report, dated in 
January 2007, and a follow-up opinion, dated in February 
2007.  In the January 2007 report, Dr. R.G. noted the 
veteran's subjective complaints, which included getting only 
three hours of sleep at a time.  The doctor also discussed 
pertinent medical history, which he reported had been 
obtained after reviewing the veteran's claims file.  The 
veteran first sought treatment for "being tired" in 2001.  
The veteran reported only a fair response from continuous 
positive airway pressure (CPAP) treatment.  The doctor also 
noted that the veteran had had a UPPP, but that the fatigue 
had continued.  

Regarding a relationship between sleep apnea and the 
veteran's cervical spine disability, the doctor stated that 
it was "much less likely than not that the sleep apnea was 
secondary [to] or aggravated by the lower cervical disc 
disease or migraine."  In the follow-up report, Dr. R.G. 
noted that the veteran's sleep apnea had been diagnosed after 
service.  The doctor stated that the veteran's sleep apnea 
was an independent entity and would have developed 
independent of his other conditions and was not made worse by 
his service-connected conditions. 

In a VA nose examination report, dated in January 2007, the 
examining physician reported that the veteran's obstructive 
sleep apnea became evident in 1994 by awakening with some 
gagging initially.  Eventually, the doctor stated, the 
veteran was having dyspnea during sleep.  The doctor noted 
that the veteran was diagnosed with sleep apnea in 2001 after 
undergoing a sleep study.  The doctor confirmed a diagnosis 
of mild sleep apnea.  

The Board finds that the medical evidence does not support 
granting service connection for sleep apnea because it does 
not relate the sleep apnea to either the veteran's active 
duty service or to a service-connected condition.

The Board also finds that the competent medical evidence does 
not support granting service connection for GERD.  The 
competent medical evidence included a VA gastrointestinal 
consultation report, dated in June 2002, in which Dr. R.H. 
concluded that the veteran's complaints of abdominal pain, 
and abdominal distention were consistent with IBS.  The 
doctor did not diagnose GERD or note any reflux symptoms.  
This report does not support the veteran's claim.

A diagnosis of gastroesophageal reflux was found in a VA 
general examination report, dated in February 2003.  In that 
report, Dr. P.H. noted the veteran's complaints of gas in the 
abdomen with pain and bloating.  When asked about a history 
of gastric reflux, the veteran responded that he did not know 
what heartburn was.  This report does not support the 
veteran's claim because the doctor did not link 
gastroesophageal reflux to the veteran's active duty service.  
As the evidence weighs against the sleep apnea and GERD 
claims, the benefit of the doubt doctrine is inapplicable.  
See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

1.  New and material evidence having been received, the 
veteran's claim of entitlement to service connection for 
bilateral flat feet is reopened, and to this extent, the 
appeal of this is issue is granted.

2.  New and material evidence having not been received, 
entitlement to service connection for a low back disorder is 
denied.

3.  Service connection for memory loss is denied.

4.  Service connection for myofascial pain syndrome is 
granted.

5.  Service connection for sleep apnea is denied.

6.  Service connection for GERD is denied.




REMAND

At the veteran's central office hearing in January 2008, the 
veteran testified that he had recently been fitted with shoe 
inserts at the Washington, DC VAMC for his bilateral pes 
planus.  VA has a duty to obtain these records.  38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2008).  

VA's duty to assist requires providing a medical examination 
or obtaining a medical opinion in certain circumstances.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008), see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The duty to provide a medical examination or obtain 
a medical opinion arises if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of that disability; establishes that the 
veteran suffered an event, injury, or disease in service or 
that certain diseases manifested during an applicable 
presumptive period; and indicates that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service.  38 C.F.R. 
§ 3.159(c)(4) (2008).  Whether the evidence indicates that 
the disability may be associated with the veteran's service 
is a low threshold.  McLendon, 20 Vet. App. at 82.  

Here, the service medical record in which the veteran's 
bilateral pes planus was described as "moderate" suggests 
that the pre-existing condition may have been aggravated in 
service.  (In his entrance examination report, it was 
described as "mild").  This evidence, coupled with the 
veteran's testimony concerning continuity of symptomatology 
and current treatment for bilateral pes planus warrants that 
he be provided with a VA examination.  Id., see also Falzone 
v. Brown, 8 Vet. App. 398, 401-403 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VAMC records of treatment for 
the veteran's bilateral pes planus from 
the Washington, DC VAMC for the period 
from January 2007 to the present.

2.  Provide the veteran with an 
appropriate medical examination to 
ascertain whether his pre-existing 
bilateral pes planus increased in severity 
during the veteran's active duty service.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and is specifically directed 
to the following documents found in the 
veteran's service medical records:

The report of medical examination prepared 
upon the veteran's enlistment, dated in 
November 1988, in which the examiner noted 
"pes planus, mild."

The chronological record of medical care 
and podiatry consultation, dated in 
October 1991, showing that the veteran was 
seen for symptomatic bilateral pes planus.  

Another chronological record of medical 
care, dated in January 1992, showing that 
the veteran was prescribed orthotics to 
wear as inserts in his shoes for 
"flexible" pes planus.  

Upon reviewing the relevant records and 
examining the veteran, the examiner should 
offer an opinion as to whether the 
veteran's bilateral pes planus increase in 
disability during such service, and if so, 
whether such an increase was due to the 
natural progress of the disease.  It would 
be helpful if the examiner stated his or 
her opinion in the following manner: more 
likely than not (i.e., probably greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent).  Please send the 
claims folder to the examiner for review 
in conjunction with the examination. 

3.  Thereafter, the veteran's claim of 
entitlement to service connection 
bilateral pes planus should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


